Citation Nr: 9920645	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post operative 
meniscectomy of the left knee, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The case was remanded by the Board in 
March 1997. 


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
on motion, instability, and objective evidence of arthritis.

2.  The veteran's left knee arthritis, while painful on 
motion, is not productive of a limitation of flexion to 45 
degrees, or a limitation of extension to 10 degrees.

3.  The veteran's left knee disorder is manifested by slight, 
but not greater than slight instability or recurrent 
subluxation.


CONCLUSIONS OF LAW

1.  A disability rating higher than 10 percent for painful 
arthritis in the left knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5260, 5261 (1998); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

2.  A separate 10 percent rating for left knee instability is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected left knee disability.  As a preliminary 
matter, the Board finds that the veteran's claim on this 
issue is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
recent VA examinations to evaluate his condition and all 
relevant records of recent treatment have been obtained.

Factual Background

In a rating decision of December 1971, the veteran was 
granted service connection for a possible mild tear of the 
left, medial meniscus with minimal symptoms and assigned a 
zero percent disability rating.  

He was hospitalized in June 1978 and underwent an arthroscopy 
and medial meniscectomy.  

A September 1978 rating action assigned a temporary 100 
percent rating based upon the veteran's hospitalization for 
treatment of his service-connected left knee disability and 
then assigned a zero percent rating, effective from September 
1, 1978.  A December 1979 rating action increased the 
veteran's evaluation for his left knee disability to 10 
percent, effective October 1979.  The veteran submitted a 
claim in October 1994 seeking an increased rating for his 
left knee disorder.  

A VA treatment record from January 1995 shows the veteran was 
seen for evaluation concerning the possibility of having 
another knee arthroscopy and possible excision of some spurs.  
He reported that his knee felt soft to him and it felt like 
he had excessive play in it and that it hyperextended.  It 
was also reported that the knee hurt around the patella 
anteriorly, superiorly, and inferior portions, maybe around 
the tibial tubercle and around the medial side of the knee 
joint.  He had some varus-type bone loss instability.  He was 
stable to Lachman's, varus, and valgus stress.  He had full 
range of motion, positive McMurray's, tenderness in the 
medial joint line, some tenderness at the pes anserine area.  
There was no patellofemoral crepitus.  The impression was 
probable degenerative changes, medial knee, secondary to long 
standing medial meniscectomy.  

On a VA orthopedic examination in November 1994, the veteran 
reported that his knee was sore with activity, that it felt 
like his knee was going to go out of place, and that he had 
occasional night pain and a sloppy feeling in his left knee.  
He reported that he avoided activities that would aggravate 
this.  Examination of the left knee found no effusion.  Range 
of motion was from 0 degrees of extension to 125 degrees of 
flexion.  There was no instability to varus or valgus stress.  
Anterior and posterior cruciates appeared stable.  Testing 
found Lachman's, anterior drawer sign, and McMurray's tests 
were negative.  There was medial joint line tenderness as 
well as tenderness along the medial aspect of the left 
patella.  There was no lateral joint line tenderness.  There 
was crepitation with movement.  Diagnoses included history of 
shrapnel injury to the left knee in 1969, history of medial 
and lateral meniscectomy in 1978, and history of arthroscopy 
in 1982.  X-ray examination of the left knee showed no 
significant degenerative changes.  There was a small 
ossification seen between the distal femur and the patella.  
It was noted that this might represent a loose body and was 
located inferior to the patella on the lateral view and might 
represent calcification within the patella tendon although 
this appeared to lie just deep to the patella tendon and the 
examiner suspected this more likely represented a loose body.  
The impression was probable loose body as described. 

On VA examination in April 1996, the veteran reported 
experiencing occasional swelling, popping, catching and 
frequent instability.  Examination revealed no swelling about 
the left knee.  He was able to come to full extension with 
further flexion to about 95 degrees with significant amount 
of pain.  He did not have a positive Lachman's test and pivot 
shift test was negative.  There were positive McMurray signs 
at the medial and lateral aspects of the knee, and medial and 
lateral joint line pain on deep palpation.  There was no 
valgus or varus instability to testing.  X-ray examination of 
the left knee revealed a small avulsion of the medial 
intercondylar spine process.  Otherwise, the space on both 
sides of the knee was well maintained.  No osteophytes were 
noted.  The pertinent impression was a small avulsion 
fracture of the spinous process of the tibia and history of 
multiple left knee surgeries.  

At a personal hearing before a hearing officer at the RO in 
February 1996, the veteran and his wife testified concerning 
various problems he had.  The veteran testified that he did 
not have strength in the knee and it did not feel stable.  He 
said that he might walk across the room and twist his knee a 
little bit and it would give out.  He also reported that he 
had taken a cut in pay to teach inside because of his knee.  
A VA doctor told him that he should be careful with the knee, 
since he was working outside around lose sand.  He said that 
he was unable to teach a course that required him to be 
outside and that he was concerned that this would further 
reduce his pay.  He described how his knee will sometimes 
give way and get very hot.  It remains very sore for two to 
five days.  He also described experiencing locking and 
popping of the knee.  He has trouble going up and down 
stairs.  He testified that he had been given a sleeve to wear 
on his knee and that he took Tylenol and a pain medical 
prescribed by VA.  He was told by doctors that the only thing 
left to do was have a total knee replacement, but that he 
should wait as long as possible before doing that.  He 
described the difficulty his knee disability caused him in 
teaching, standing, and walking.  

A June 1997 letter reporting an evaluation by a physical 
therapist for VA purposes notes that the veteran had 
complaints on an intermittent basis for several years of 
joint instability when walking up stairs and down an incline.  
The veteran reported the major complaint was a giving out of 
the left knee in these positions.  Examination found range of 
motion to 125 degrees in left knee flexion and full 
extension.  Circumference measurements showed an increase of 
three to five centimeters at the left joint line, and five 
centimeters above the joint line when compared to the right.  
There was marked atrophy of the vastus medialis oblique of 
the left quadriceps when compared to the right.  Upon knee 
flexion, decrepitous was present throughout flexion beyond 75 
degrees.  The patella tracked laterally in the patellar 
groove of the left femur.  The veteran reported mild to 
moderate pain with flexion beyond 75 degrees.  He had normal 
strength in the left quadriceps, calf muscle and hip.  He 
showed a poor ability to isolate the medial hamstring and was 
hyperactive with the lateral portion of the quadriceps as 
expected.  Moderate tenderness was palpated in the medial 
joint line in the inferior aspect of the left patella.  The 
assessment was chondromalacia and patella femoral syndrome.  
Physical therapy was prescribed.

The report of a VA orthopedic examination in April 1998 notes 
that the veteran reported that his left knee had been causing 
him increased problems to the point that he had been 
receiving ongoing physical therapy and received a special 
knee brace for his knee in December 1998.  He reported that 
his knee would have a hyperextension type sensation and that 
patella would catch and lock, causing considerable pain.  It 
was reported that the veteran would not allow the examiner to 
flex his left knee beyond approximately 70 degrees, but he 
had full extension, although he was very guarded.  The 
examiner also noted that, when going from a flexed to an 
extended position, it was noted multiple times that the 
patella would catch.  This was suggestive of rather severe 
chondromalacia of the posterior portion of the patella.  The 
knee was very tender to palpation and patellar compression.  
No varus valgus instability was found and ligaments appeared 
to be intact.  X-ray found he did have evidence of some 
narrowing of his patellofemoral joint, but his medial, 
compared to his lateral compartments of the knee, appeared to 
be only slightly narrowed, but with no osteophytic.  There 
appeared to be a little calcific body over the medial aspect 
of the tibial spine.  Assessment noted that the examiner felt 
the veteran had rather advanced chondromalacia of his left 
patella that necessitated wearing a brace and really impeded 
his ambulation.  He was able to work currently, but the 
veteran felt that if it continued to get worse, he might not 
be able to go out in the fields for his work, thus, limiting 
his ability to be a teacher.  The examiner stated that he 
felt the condition would continue to get worse and the 
veteran might, more likely than not, require surgery in the 
future, most likely an arthroscopic debridement to try to buy 
some time before the arthritis got too severe in his left 
knee.    

Analysis

The current claim for an increased evaluation was initiated 
in October 1994.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, 4.42 (1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records as well as all other evidence of record pertaining to 
the history of his left knee disability.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the rating to be assigned for this disability.

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In a case such as this involving a knee 
disability, VA rates any disability according to the 
functional limitations which result from the condition.  
Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The veteran's left knee disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, which covers 
impairment of the knees resulting in limitation of motion of 
the leg.  Under this rating schedule, arthritis, due to 
trauma, substantiated by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Code 5003.  Limitation of motion in the knee is 
rated as 10 percent disabling when flexion is limited to 45 
degrees or extension is limited to 10 degrees.  A 20 percent 
rating is assigned when flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Codes 
5260 and 5261.  Additionally, the United States Court of 
Appeals for Veterans Claims has held that "painful motion of 
a major joint ... caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under DC 5003, even though there is no actual 
limitation of motion."  Lichtenfels v. Derwinski, 1 Vet. 
App. at 488. 

On numerous VA examinations, the veteran's motion in his left 
knee was noted to be painful, but his flexion was greater 
than 45 degrees and extension was greater than 10 degrees.  
Therefore, a compensable rating under the provisions Codes 
5260 and 5261 is not warranted.  However, as noted above, 
painful motion caused by degenerative arthritis warrants a 
minimum 10-percent rating even though there is no actual 
limitation of motion.  Therefore, the Board concludes that 
the 10 percent disability evaluation for limitation of motion 
in the left knee should be continued.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5010, 
5260, 5261; Lichtenfels; DeLuca.  

The veteran, however, has consistently reported complaints of 
left knee instability.  While recent VA examinations did not 
find instability, the examination reports noted complaints of 
occasional instability and the appellant has testified that 
he has knee instability and that the joint occasionally gives 
out on him.  Additionally, VA treatment records from January 
1995 noted he had some varus-type bone loss instability in 
the knee and recent medical records show that he must wear a 
knee brace.  

In a recent VA General Counsel precedent opinion, it was 
noted that DC 5257 provided for evaluation of the knee 
without reference to limitation of motion.  The opinion 
determined that where a knee disorder is already rated under 
DC 5257, a separate rating may be considered under the 
diagnostic codes pertaining to limitation of motion, where 
arthritis resulted in limitation of motion.  See, VAOPGCPREC 
23-97 (July 1, 1997).  It was noted that "[t]he provisions 
of 38 C.F.R. § 4.14 prohibit the 'evaluation of the same 
disability under various diagnoses.... [T]he evaluation of 
the same manifestation under different diagnoses [is] to be 
avoided'... Since the plain terms of DC 5257 and 5003 suggest 
that those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both codes would not 
amount to pyramiding under section 4.14."  VA General 
Counsel precedent opinions are binding on the Board.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 (1998). 

In light of the above, the Board will evaluate the veteran's 
claim for an increased rating for his left knee disability on 
the basis of his instability.  Under the rating schedule, 
recurrent subluxation or lateral instability of the knee 
resulting in slight impairment is rated as 10 percent, and 
moderate impairment is rated at 20 percent.  38 C.F.R. 
§ 4.71a, Code 5257.  As noted above, the veteran's knee is 
frequently stable.  Still, the joint from time to time is 
subject to slight instability, and the appellant has needed 
to wear a brace in order to provide support for the joint.  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board concludes that he is entitled to a separate 
10 percent disability rating for left knee instability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Code 5257.      

In reviewing the record to determine whether still higher 
ratings are in order the Board notes that the evidence does 
not show that the veteran has ankylosis, an impairment of the 
tibia or fibula, or other impairments which would entitle him 
to an evaluation greater than 10 percent under other 
diagnostic codes pertaining to knee disorders.  38 C.F.R. 
§ 4.71a, Codes 5256 through 5263 (1998).  Further, the 
disability picture in this case is not so exceptional or 
unusual so as to warrant an evaluation on an extraschedular 
basis.  Specifically, it has not been shown that the disorder 
has resulted in a marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (1998).  While the appellant has complained of 
problems his knee disorder causes him in working, he has been 
able to continue teaching and, as noted in the recent VA 
examination, the veteran is currently able to work with his 
present level of disability in the knee.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, except to the extent previously noted, the 
preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
arthritis in the left knee is denied.

Entitlement to a separate disability evaluation of 10 percent 
for instability in the left knee is granted.  The appeal is 
allowed to the extent indicated, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

